Citation Nr: 1429099	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 0 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to a higher initial disability rating in excess of 30 percent for major depressive episode.

3.  Entitlement to an increased disability rating in excess of 10 percent for chronic cervical strain, with upper dorsal and occipital neck pain, osteophytes at C4-5, and headaches (cervical strain disability).

4.  Entitlement to service connection for cervical degenerative disc disease, spinal stenosis, and herniated discs.

5.  Entitlement to service connection for left upper extremity radiculopathy, to include as secondary to service-connected cervical strain disability.

6.  Entitlement to service connection for right upper extremity radiculopathy, to include as secondary to service-connected cervical strain disability.  
7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1985 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In the March 2009 rating decision, the RO denied service connection for cervical degenerative disc disease, spinal stenosis, and herniated discs, bilateral upper extremity radiculopathy, major depressive episode, and TDIU.  In that decision, the RO also denied an increased rating in excess of 0 percent for the service-connected GERD, and denied a higher initial disability rating than 10 percent for the service-connected cervical strain disability. 

The Veteran submitted a timely notice of disagreement (NOD) as to all issues addressed in the March 2009 rating decision.  However, in December 2009, the RO issued a rating decision wherein service connection for major depressive episode was granted with a 30 percent initial disability rating assigned from November 12, 2008.  The grant of service connection for major depressive episode is considered a full grant of the benefits sought by the Veteran with respect to the service connection claim for depression; thus, that issue is no longer on appeal.  

In January 2010, the Veteran submitted a timely NOD with respect to the initial disability rating assigned to the service-connected depression disability.  The Veteran subsequently perfected an appeal as to the initial rating by submitting a timely VA Form 9 in July 2010.  In January 2010, the Veteran also perfected an appeal as to the issues addressed in the March 2009 rating decision which remained on appeal.  As such, the issues listed on the first page of this decision are currently on appeal and will be discussed herein.  

In September 2012, the Board remanded the matter for a hearing to address the issues on appeal.  In April 2014, the Veteran presented testimony at a Board hearing held before the undersigned Veterans Law Judge in Milwaukee, Wisconsin (i.e., a Travel Board hearing).  A transcript of the Board hearing has been associated with the electronic file on the "Virtual VA" system, and the September 2012 Board remand order has been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).   The Board has reviewed the Veteran's physical claims files, as well as the "Virtual VA" electronic file, to ensure a complete review of the evidence in this case.
 
The issues of an initial rating for major depressive episode, increased rating for cervical strain disability, service connection for cervical degenerative disc disease, service connection for left and right upper extremity radiculopathy, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

For the entire increased rating period, the Veteran's GERD has been manifested by recurrent epigastric distress with symptoms of pyrosis (heartburn), regurgitation, nausea, and abdominal pain.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire rating period, the criteria for a 10 percent rating for GERD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7399-7346 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The appeal for an increased rating for service-connected GERD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, i.e., the 10 percent disability rating for GERD that fully satisfies the Veteran's increased rating appeal (see full discussion below), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

The Schedule of Ratings of the Digestive System at 38 C.F.R. § 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 
38 C.F.R. § 4.114.

The Veteran's GERD has been rated as noncompensable under the criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  As indicated by the hyphenated diagnostic code, GERD has been rated by analogy to a hiatal hernia.  38 C.F.R. 
§§ 4.20, 4.27 (2013) (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's GERD. 

Diagnostic Code 7346 (hiatal hernia) assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  A 30 percent rating for a hiatal hernia is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 55.
Increased Rating for GERD

The Veteran asserts that a 10 percent disability rating is warranted for GERD for the entire increased rating period.  See April 2014 Board hearing at 19.  Specifically, the Veteran contends that GERD has manifested symptoms including nausea, heartburn, abdominal pain, and regurgitation.  See id. at 18-20.  The Veteran does not contend that the severity of service-connected GERD warrants a 30 percent disability rating; therefore, the assignment of a 10 percent rating for service-connected GERD would fully satisfy the appeal for an increased rating.  See id. at 19.

After a review of the lay and medical evidence, the Board finds that the service-connected GERD has been manifested by recurrent epigastric distress with symptoms of pyrosis (heartburn), regurgitation, nausea, and abdominal pain.  The Board finds that, for the entire rating period, the Veteran's disability more nearly approximates the criteria for a higher 10 percent disability rating under Diagnostic Codes 7399-7346.  See 38 C.F.R. § 4.114.

During the February 2009 VA examination, the Veteran reported GERD symptoms including intermittent abdominal bloating and esophageal burning.  The Veteran was prescribed Omeprazole for GERD.  October 2009 VA treatment records reflect that the Veteran reported a two to three year history of GERD symptoms including diarrhea, constipation, gas, bloating, and discomfort.  In April 2014, the Veteran testified that GERD manifested symptoms including nausea, heartburn, and abdominal pain.  See April 2014 Board hearing at 18-20.  He stated that he was still on regular medication for GERD symptoms, and that he has daily episodes of esophageal burning.  See id. at 20.

For these reasons, the Board finds that the evidence, lay and medical, shows that the Veteran has recurrent epigastric distress characterized by symptoms of pyrosis and regurgitation.  While the Veteran has not reported accompanying substernal (chest), arm, or shoulder pain, the Veteran has reported abdominal pain associated with GERD.  Resolving reasonable doubt in the Veteran's favor, for the entire increased rating period, the Board finds that a 10 percent rating is warranted for GERD under Diagnostic Codes 7399-7436.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.114.  As mentioned above, the Veteran's representative asserted during the April 2014 Board hearing that the Veteran does not contend that the severity of service-connected GERD warrants a disability rating in excess of 10 percent.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  Thus, the 10 percent rating being granted by the Board is a full grant of the benefits sought on appeal regarding the issue of an increased rating for GERD, leaving no question of law or fact for the Board to decide.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2013) (charging the Board with deciding questions of law and fact on appeal).  The Veteran's representative has specifically limited the appeal by withdrawing the aspects of the appeal that encompassed the potential for a higher rating in excess of 10 percent for the entire rating period on appeal.  See 38 C.F.R. 
§ 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of an increased disability rating in excess of 10 percent is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit). 

Because the Veteran has knowingly withdrawn all aspects of the appeal that encompassed an increased schedular rating in excess of 10 percent, limiting the appeal in this way also resulted in the withdrawal of any related or ancillary question of extraschedular rating under 38 C.F.R. § 3.321.  See A.B., 6 Vet. App. at 39; 38 U.S.C.A. § 7104; 38 C.F.R. § 20.204.  For this reason, discussion of the need for referral for extraschedular consideration is not necessary.  (The extraschedular consideration of TDIU, which is a distinct form of extraschedular rating from 38 C.F.R. § 3.321, is addressed in the REMAND section below.) 


ORDER

An increased disability rating of 10 percent, but no higher, for GERD is granted.

REMAND

After review of the record, the Board finds that additional development is needed before proceeding with appellate review for each of the remaining issues presented in this case.  Specifically, VA has an outstanding duty to assist the Veteran substantiate the claims and obtain evidence that is potentially relevant to the issues on appeal.  See 38 C.F.R. § 3.159(c)(2) (2013).

Initial Rating for Major Depressive Episode

During the April 2014 Board hearing, the Veteran testified that the symptoms of major depressive disorder have worsened since last being examined by VA in November 2009, and requested a new VA examination to assist  in determining the current level of occupational and social impairment due to the service-connected major depressive episode.  See Board hearing transcript at 16-17.  Given this contention, along with the fact that the November 2009 VA psychiatric examination was conducted over four years ago, an additional VA psychiatric examination and opinion are necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Increased Rating for Cervical Strain Disability

As discussed in more detail below, the issue of service connection for cervical degenerative disc disease is being remanded for a new VA examination.  Because this examination will assess the current symptomatology affecting the Veteran's back, as well as identify what symptoms can be attributed to particular disabilities, the issue of an increased rating for cervical strain disability is intertwined with the issue of service connection for cervical degenerative disc disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  As such, the issue of an increased rating for cervical strain disability should be remanded as well.
Service Connection for Cervical Degenerative Disc Disease
and Bilateral Upper Extremity Radiculopathy

During the April 2014 Board hearing, the Veteran asserted that the February 2009 VA medical opinion regarding the back was based on an inaccurate factual history.  See Board hearing transcript at 6-7.  In the February 2009 VA examination report, the VA examiner wrote that service treatment records do not show any neck trauma.  At the Board hearing, the representative noted that service treatment records include treatment for cervical neck pain in December 1986, which includes a history of cervical pain since July 1986, when the Veteran was hit on his back when playing football in service.

Similarly, the VA examiner noted a history of tingling and numbness in the hands and arms that began in November 2007.  During the April 2014 Board hearing, the Veteran testified that these symptoms began prior to November 2007.  See Board hearing transcript at 14-15.  Also at the hearing, the representative noted a March 1991 VA treatment record that includes a history of tingling in the hands and numbness in the arms.

Given these contentions, as well the factual predicates in the record that support them, a new examination is needed in order to obtain a medical opinion that considers a full and accurate medical history.  See Barr, 21 Vet. App. at 311; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

TDIU

As several of the issues above are being remanded to gather evidence about the severity of current service-connected disabilities, and other issues may establish service connection for other disabilities, the TDIU claim is inextricably intertwined with the remaining issues on appeal.  See Harris, 1 Vet. App. at.  As such, the claim for a TDIU should be remanded on this basis.

In addition, during the April 2014 Board hearing, the Veteran's representative stated that the Veteran would be applying for Social Security disability benefits based on his neck disorder.  See Board hearing transcript at 20.  If the Veteran has applied for such benefits, a remand for these records is necessary because such an application and any associated evidence would relate to the service-connected cervical strain disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by Social Security for the Veteran.  All requests for records and their responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

2.  After associating any Social Security disability benefit records with the claims file, if any, schedule the Veteran for an appropriate medical examination(s) for each of the claimed disabilities presented in this case.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  In the examination report, the examiner should confirm that the record was reviewed.  Thereafter, the examiner should offer the following opinions:

a.  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any disability of the neck or cervical spine other than chronic cervical strain, with upper dorsal and occipital neck pain, osteophytes at C4-5, and headaches had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein? 

b.  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any disability associated with radicular symptoms in the hands and arms had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein?

c.  Is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's service-connected disabilities render him unable to secure (obtain) substantially gainful employment?

d.  Is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's service-connected disabilities render him unable to follow (maintain) substantially gainful employment?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

3.  When the development above has been completed, the remanded issues should be readjudicated.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


